Citation Nr: 1419153	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  14-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcoholism, to include as secondary to the service-connected PTSD.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for arthritis of multiple joints, including the hips, knees, shoulders, elbows, and hands.

5.  Entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the RO.

The Board notes that the psychiatric claim on appeal has been developed as a claim of service connection for an anxiety and sleep disorder.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim is recharacterized to include any psychiatric disorder, other than the already-service connected PTSD.

In addition to the above-captioned claims, the Veteran also perfected an appeal as to the issue of an initial rating in excess of 50 percent for the service-connected PTSD.  In January 2014, prior to certification to the Board, he withdrew this claim from appeal.  As such, the matter will not be addressed by the Board.  38 C.F.R. § 20.204.

The Board has considered documentation included in Virtual VA and VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

A remand is required in this case in order to obtain outstanding VA treatment records.  

In correspondence dated from August 2010 and September 2010, the Veteran indicated he has received treatment  at the VA Medical Center in Milwaukee, Wisconsin.  

It appears that a request may have been made, but the records were not obtained.  The Board cannot point to records from this facility in either the paper or electronic claims files.  The records are not noted among the other evidence listed in the rating decision or any statement of the case.  

These records must be obtained prior to appellate adjudication.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, medical opinions are needed to adjudicate several of the claims.

As for an acquired psychiatric disorder other than PTSD, the Veteran has been diagnosed with major depressive disorder not otherwise specified (NOS), and anxiety disorder NOS.  See, e.g., April 2011 private medical record from Oneida Comprehensive Health Division. 

A VA examination has not been afforded for these disorders.  An opinion should be obtained to determine whether the diagnoses may be related to service, including to conceded stressors, or to the service-connected PTSD. 

As for a back disorder, the Veteran contends his back was injured during service when the vehicle in which he was riding struck a foxhole.  See, e.g., September 2010 Report of General Information.  

The Veteran's service treatment records are negative, and a negative nexus opinion was rendered on VA examination in December 2013.  

However, the foxhole incident was not addressed, and the record also contains two positive opinions of private physicians dated from May 2011, although they are devoid of any rationale.  An opinion should be obtained reconciling this evidence.

As for arthritis, the Veteran has been diagnosed with generalized degenerative joint disease and osteoarthritis.  See May 2011 report of Dr. M.  

The service treatment records are silent and the Veteran's contentions are unclear as to how the disorders are related to service.  

Negative nexus opinions were obtained on VA examinations in December 2013.  Positive nexus opinions were rendered by private examiners in May 2011, although, as noted above, the opinions are unaccompanied by a rationale.  An opinion reconciling this evidence should be obtained. 

Accordingly, the appeal is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO take all indicated action in order to request copies of all treatment records pertaining to the Veteran from the VA Medical Center in Milwaukee, Wisconsin.  

Any records received should be associated with the record.  If the search for such records has negative results, the RO should notify the Veteran and include an explanation of the results of the search in the claims file.

2. The RO should have the Veteran scheduled for a VA examination(s) to determine the nature and likely etiology of the claimed acquired psychiatric disorder, other than the service-connected PTSD.

The examiner is to be provided access to the claims folder and Virtual VA in connection with the evaluation.  Any indicated studies deemed necessary by the examiner should be accomplished.    

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disability other than PTSD is due to an injury or other event or incident of his period of active service.     

The VA examiner should further opine as to whether it is at least as likely as not that any current acquired psychiatric disorder other than PTSD was caused or aggravated (permanently made worse) by the service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

A complete rationale for all conclusions expressed should be set forth in the report of examination.  

If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, he or she should explain why this is the case.

3.  The RO should have the Veteran scheduled for a VA examination(s) to determine the nature and likely etiology of the claimed back disorder, and arthritis of multiple joints.

The examiner is to be provided access to the claims folder and Virtual VA in connection with the evaluation.  Any indicated studies deemed necessary by the examiner should be accomplished.    

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current back disability or any manifested by arthritis of multiple joints due to an injury or other event or incident of his period of active service, including to the Veteran's report of striking a foxhole while riding in a vehicle.     

In so doing, the examiner should address the conflicting opinions of the December 2013 VA examiners, and the May 2011 statements of private physicians.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

A complete rationale for all conclusions expressed should be set forth in the report of examination.  

If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, he or she should explain why this is the case.

4.  The Veteran should be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  

The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  After completing all indicated development, the RO should readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

